 

Second Amendment

Franklin Financial Corporation Employment Agreement

(Donald F. Marker)

 

WHEREAS, Franklin Financial Corporation (the “Company”) has previously entered
into an employment agreement (the “Agreement”) with Donald F. Marker (the
“Executive”); and

 

WHEREAS, Section 5.1 Change in Control Benefits of the Agreement was amended
December 21, 2011 effective as of the Effective Date of the Agreement (as
defined therein); and

 

WHEREAS, the Company and the Executive have determined that a second
modification to the Agreement is necessary and appropriate, and desire to enter
into this Second Amendment (the “Amendment”) on the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and the Executive hereby amend Section 1.3, effective
as of August 29, 2013, to read as follows:

 

1.3           Term.

 

(a)          The term of this Agreement shall commence on October 1, 2013 (the
“Effective Date”) and continue for thirty-six (36) full months thereafter, plus
any and all extensions of the initial term made pursuant to this Section 1.3.

 

(b)          Commencing as of the first anniversary of the Effective Date and
continuing as of each anniversary of the Effective Date thereafter, the
disinterested members of the Board may extend the Agreement term for an
additional year, so that the remaining term of the Agreement again becomes
thirty-six (36) full months from the applicable anniversary of the Effective
Date, unless the Executive elects not to extend the term of this Agreement by
giving written notice at least thirty (30) days prior to the applicable
anniversary date.

 

(c)          The disinterested members of the Board will review the Agreement
and the Executive’s performance annually for purposes of determining whether to
extend the Agreement term and will include the rationale and results of its
review in the minutes of the meetings. The Board will notify the Executive no
earlier than sixty (60) days and no later than thirty (30) days prior to the
applicable anniversary date whether it has determined to extend the Agreement.

 

 

 

 

(d)          Nothing in this Agreement shall mandate or prohibit a continuation
of the Executive’s employment following the expiration of the term of this
Agreement, upon such terms and conditions as the Corporation and the Executive
may mutually agree.

 

* * * * *

 

In all other respects, the parties hereby ratify and affirm the terms of the
Agreement.

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by duly
authorized officers, and the Executive has signed this Amendment, as of the 1st
day of October, 2013.

 

  FRANKLIN FINANCIAL CORPORATION         By: /s/ Richard T. Wheeler, Jr.        
  /s/ Donald F. Marker     Donald F. Marker

 

 

 

 

Second Amendment

Franklin Federal Savings Bank Employment Agreement

(Donald F. Marker)

 

WHEREAS, Franklin Federal Savings Bank (the “Bank”) and Franklin Financial
Corporation (the “Company”) have previously entered into an employment agreement
(the “Agreement”) with Donald F. Marker (the “Executive”); and

 

WHEREAS, Section 5.1 Change in Control Benefits of the Agreement was amended
December 21, 2011 effective as of the Effective Date of the Agreement (as
defined therein); and

 

WHEREAS, the Bank, the Company and the Executive have determined that a second
modification to the Agreement is necessary and appropriate, and desire to enter
into this Second Amendment (the “Amendment”) on the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the Bank, the Company and the Executive hereby amend Section 1.3,
effective as of August 29, 2013, to read as follows:

 

1.3           Term.

 

(a)          The term of this Agreement shall commence on October 1, 2013 (the
“Effective Date”) and continue for thirty-six (36) full months thereafter, plus
any and all extensions of the initial term made pursuant to this Section 1.3.

 

(b)          Commencing as of the first anniversary of the Effective Date and
continuing as of each anniversary of the Effective Date thereafter, the
disinterested members of the Board may extend the Agreement term for an
additional year, so that the remaining term of the Agreement again becomes
thirty-six (36) full months from the applicable anniversary of the Effective
Date, unless the Executive elects not to extend the term of this Agreement by
giving written notice at least thirty (30) days prior to the applicable
anniversary date.

 

(c)          The disinterested members of the Board will review the Agreement
and the Executive’s performance annually for purposes of determining whether to
extend the Agreement term and will include the rationale and results of its
review in the minutes of the meetings. The Board will notify the Executive no
earlier than sixty (60) days and no later than thirty (30) days prior to the
applicable anniversary date whether it has determined to extend the Agreement.

 

 

 

 

(d)          Nothing in this Agreement shall mandate or prohibit a continuation
of the Executive’s employment following the expiration of the term of this
Agreement, upon such terms and conditions as the Corporation and the Executive
may mutually agree.

 

* * * * *

In all other respects, the parties hereby ratify and affirm the terms of the
Agreement.

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by duly
authorized officers, and the Executive has signed this Amendment, as of the 1st
day of October, 2013.

 

  FRANKLIN FEDERAL SAVINGS BANK         By: /s/ Richard T. Wheeler, Jr.        
FRANKLIN FINANCIAL CORPORATION         By: /s/ Richard T. Wheeler, Jr.          
/s/ Donald F. Marker     Donald F. Marker

 

 

 

 

Third Amendment

Franklin Financial Corporation Employment Agreement

(Donald F. Marker)

 

WHEREAS, Franklin Financial Corporation (the “Company”) has previously entered
into an employment agreement (the “Agreement”) with Donald F. Marker (the
“Executive”); and

 

WHEREAS, Section 5.1 Change in Control Benefits of the Agreement was amended
December 21, 2011 effective as of the original Effective Date of the Agreement
(as defined therein); and

 

WHEREAS, Section 1.3 Term of the Agreement was amended October 1, 2013 effective
as of August 29, 2013; and

 

WHEREAS, the Company and the Executive have determined that a third modification
to the agreement is necessary and appropriate, they desire to enter into this
Third Amendment (the “Amendment”) on the terms and conditions set herein.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and the Executive hereby further amend Section 5.1
Change in Control Benefits, effective as of the original Effective Date of the
Agreement (as defined therein), to read as follows:

 

“5.1 Change in Control Benefits. If a Change in Control occurs during the term
of this Agreement and, thereafter, the Executive’s employment terminates
involuntarily but without Cause or if the Executive voluntarily terminates
employment with Good Reason, the Company shall make or cause to be made a
lump-sum payment to the Executive in an amount in cash equal to three (3) times
the Executive’s average annual compensation. For this purpose, average annual
compensation means the Executive’s average annual taxable income reported by the
Company (or any affiliate of the Company) for the five (5) calendar years
immediately preceding the calendar year in which the Change in Control occurs,
provided, however, that such average annual taxable income shall not include any
amount reported in the Executive’s Wage and Tax Statement on Form W-2, Box 11,
or in the Executive’s Corrected Wage and Tax Statement on Form W-2c, Box 11,
relating to distributions received by the Executive from the 2001 Amended and
Restated, 2006 Amended and Restated or 2008 Franklin Federal Savings Bank
Deferred Compensation Plans for Directors and Senior Officers or relating to any
distributions received by the Executive from the Franklin Financial Corporation
Stock-Based Deferral Plan. The payment required under this paragraph is payable
no later than five (5) business days after the Executive’s termination of
employment. If the Executive receives payment under Section 5.1, the Executive
shall not be entitled to any additional severance benefits under Section 4.1 of
this Agreement. In addition to the cash severance benefit provided for under
this Section 5.1, the Company shall provide the Executive with the
post-termination insurance coverage described in Section 4.2(a) of this
Agreement, subject to the provisions of Section 4.2(b) of this Agreement.”

 

* * * * *


 

 

 

  

In all other respects, the parties hereby ratify and affirm the terms of the
Agreement.

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by a
duly authorized officer or director, and the Executive has signed this Amendment
as of the 29th day of October, 2013.

 

  FRANKLIN FINANCIAL CORPORATION         By: /s/ Richard T. Wheeler, Jr.        
/s/ Donald F. Marker   Donald F. Marker

 

 

 

 

Third Amendment

Franklin Federal Savings Bank Employment Agreement

(Donald F. Marker)

 

WHEREAS, Franklin Federal Savings Bank (the “Bank”) and Franklin Financial
Corporation (the “Company”) have previously entered into an employment agreement
(the “Agreement”) with Donald F. Marker (the “Executive”); and

 

WHEREAS, Section 5.1 Change in Control Benefits of the Agreement was amended
December 21, 2011 effective as of the original Effective Date of the Agreement
(as defined therein); and

 

WHEREAS, Section 1.3 Term of the Agreement was amended October 1, 2013 effective
as of August 29, 2013; and

 

WHEREAS, the Bank, the Company and the Executive have determined that a third
modification to the Agreement is necessary and appropriate, they desire to enter
into this Third Amendment (the “Amendment”) on the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the Bank, the Company and the Executive hereby further amend
Section 5.1 Change in Control Benefits, effective as of the original Effective
Date of the Agreement (as defined therein), to read as follows:

 

“5.1 Change in Control Benefits. If a Change in Control occurs during the term
of this Agreement and, thereafter, the Executive’s employment terminates
involuntarily but without Cause or if the Executive voluntarily terminates
employment with Good Reason, the Bank shall make or cause to be made a lump-sum
payment to the Executive in an amount in cash equal to three (3) times the
Executive’s average annual compensation. For this purpose, average annual
compensation means the Executive’s average annual taxable income reported by the
Bank (or any affiliate of the Bank) for the five (5) calendar years immediately
preceding the calendar year in which the Change in Control occurs, provided,
however, that such average annual taxable income shall not include any amount
reported in the Executive’s Wage and Tax Statement on Form W-2, Box 11, or in
the Executive’s Corrected Wage and Tax Statement on Form W-2c, Box 11, relating
to distributions received by the Executive from the 2001 Amended and Restated,
2006 Amended and Restated or 2008 Franklin Federal Savings Bank Deferred
Compensation Plans for Directors and Senior Officers or relating to any
distributions received by the Executive from the Franklin Financial Corporation
Stock-Based Deferral Plan. The payment required under this paragraph is payable
no later than five (5) business days after the Executive’s termination of
employment. If the Executive receives payment under Section 5.1, the Executive
shall not be entitled to any additional severance benefits under Section 4.1 of
this Agreement. In addition to the cash severance benefit provided for under
this Section 5.1, the Bank shall provide the Executive with the post-termination
insurance coverage described in Section 4.2(a) of this Agreement, subject to the
provisions of Section 4.2(b) of this Agreement.”

 

* * * * *

 

 

 

  

In all other respects, the parties hereby ratify and affirm the terms of the
Agreement.

 

IN WITNESS WHEREOF, the Bank and the Company have caused this Amendment to be
executed by duly authorized officers or directors, and the Executive has signed
this Amendment as of the 29th day of October, 2013.

 

  FRANKLIN FEDERAL SAVINGS BANK           By: /s/ Richard T. Wheeler, Jr.      
  FRANKLIN FINANCIAL CORPORATION         By: /s/ Richard T. Wheeler, Jr.        
/s/ Donald F. Marker   Donald F. Marker  

 

 

 

